Citation Nr: 0814863	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, with hypertension, currently evaluated as 
20 percent disabling.  

4.  Entitlement to an increased evaluation for right ankle 
sprain, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for ingrown 
toenails of bilateral great toes with postoperative on left.

6.  Entitlement to an increased evaluation for dermatitis, 
groin, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1971 to 
October 1975.
 
The issue of service connection for cervical spine disability 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2003, a statement of the 
case was issued in July 2003, and a substantive appeal was 
received in August 2003.    

Further, the issues of increased ratings for right ankle 
sprain and bilateral ingrown toenails come before the Board 
on appeal from a January 2002 rating decision by the RO.  A 
notice of disagreement was received in March 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in August 2002.    

By rating decision in August 2006, the RO increased the right 
ankle disability rating to 10 percent, effective February 6, 
2006.  However, where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability 
rating, the RO and Board are required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

Lastly, the issue of increased ratings for dermatitis of the 
groin and diabetes mellitus, type II, with hypertension come 
before the Board on appeal from an October 2004 rating 
decision by the RO.  A notice of disagreement was received in 
November 2004, a statement of the case was issued in August 
2005, and a substantive appeal was received in August 2005.    

Again, by rating decision in August 2005, the RO increased 
the disability rating for dermatitis of the groin to 10 
percent, effective August 4, 2003, the date of receipt of the 
claim.  However, as there has been no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, this issue also remains in appellate 
status. 

A personal RO hearing was held in February 2003 with respect 
to the issues of service connection for cervical spine 
disability and increased ratings for bilateral ingrown 
toenails and right ankle sprain.  In his August 2005 
substantive appeal, the veteran requested a Board hearing; 
however, in a subsequent September 2005 statement, the 
veteran changed his request to a local RO hearing.  Another 
personal RO hearing was held in January 2006 with respect to 
all the issues on appeal.  

The issues of increased ratings for gastroesophageal reflux 
disorder with hiatal hernia and sinusitis with allergic 
rhinitis were also on appeal.  However, in a January 2006 
statement, the veteran withdrew his appeal with respect to 
these issues.  Thus, there remains no allegation of error of 
fact or of law for appellate consideration with respect to 
these issues.  See  38 C.F.R. § 20.204.  

Further, the January 2002 rating decision also denied 
entitlement to service connection for hemorrhoids, and the 
veteran's notice of disagreement and substantive appeal 
indicated that he wished to also appeal this issue.  However, 
a subsequent rating decision in October 2003 granted service 
connection for hemorrhoids.  Thus, as this was a full grant 
of the benefit sought on appeal, this issue is no longer in 
appellate status. 

The issues of increased ratings for the veteran's right ankle 
sprain, bilateral ingrown toenails and dermatitis of the 
groin are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for cervical spine disability was 
denied by an April 1977 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for cervical 
spine disability has been received since the April 1977 
rating decision. 

3.  Cervical spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current cervical spine disability otherwise 
related to such service or to any injury during service. 

4.  The veteran's service connected diabetes mellitus, type 
II, with hypertension, requires insulin and restricted diet, 
but not regulation of activities.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision, which denied entitlement 
to service connection for cervical spine disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
April 1977 rating decision denying service connection for 
cervical spine disability; and thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for diabetes mellitus, type II, with 
hypertension have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7,  4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2002 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
cervical spine disability.  Further, August 2004, February 
2005 and November 2005 VCAA letters informed the appellant of 
the information and evidence necessary to warrant entitlement 
to an increased rating for diabetes mellitus, type II, with 
hypertension.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  Further, with respect to the issue of diabetes 
mellitus, the Board also notes that the August 2004 VCAA 
letter notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised, at page 1, to submit any 
evidence in his possession that pertains to his claim.  Thus, 
the Board concludes that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant with respect to these issues and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  With respect to the issue 
regarding the cervical spine disability, the RO provided VCAA 
notice to the veteran in June 2002, which was prior to the 
April 2003 rating decision.  Further, the August 2004 VCAA 
letter concerning the increased rating for diabetes mellitus 
was provided to the veteran prior to the October 2004 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim, but there has been no notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for cervical spine disability as well as an increased 
rating for diabetes mellitus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the June 2002 letter informed the claimant of 
what evidence was necessary to establish entitlement to 
service connection.  However, the veteran has not been given 
notice as to what constitutes new and material evidence 
pursuant to Kent.  Nevertheless, as the veteran's claim for 
cervical spine disability has been reopened below, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.
   
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case with respect to the issue 
concerning diabetes mellitus, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notices fully informed the 
veteran that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Moreover, in his notice of disagreement, substantive appeal 
and hearing testimony, the veteran specifically addressed his 
diabetes mellitus and  the effect his disability had on his 
daily activities as well as the rating criteria for the next 
higher rating demonstrating that he had actual knowledge of 
the requirements for an increased rating.  Further, the 
veteran is represented by a state service organization, which 
would have actual knowledge of the information necessary to 
substantiate the veteran's claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating for diabetes mellitus and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and a VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in May 2007 with 
respect to his cervical spine disability.  He was also 
afforded VA examinations in July 2004, February 2005,  
February 2006 and December 2006 with respect to his diabetes.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide these issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination with respect to these issues is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of service connection for cervical spine 
disability and increased rating for diabetes mellitus, type 
II, with hypertension. 

II.  New and Material Evidence to Reopen a Claim for Cervical 
Spine Disability

A claim of service connection for cervical spine disability 
was denied by the RO in an April 1977 rating decision because 
the veteran did not have a current diagnosis of a cervical 
spine disability.  The veteran was informed of the April 1977 
rating decision, and he did not file a notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the April 1977 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in February 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the April 1977 rating decision, additional evidence has 
been associated with the claims file, including VA and 
private medical records as well as a May 2007 VA examination 
report.  Significantly, this evidence shows that the veteran 
currently has a cervical spine disability.  Moreover, the May 
2007 VA examination offers an etiological opinion.  

The Board finds that the additional evidence submitted since 
the April 1977 rating decision is new and material.  Such 
medical evidence is not redundant of evidence already in the 
record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished fact of whether the veteran currently has a 
diagnosis of cervical spine disability and whether it is 
related to service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for cervical spine 
disability is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection for Cervical Spine Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that in May 1972, the veteran 
complained of a stiff neck.  Further, in July 1974, the 
veteran suffered from a cervical spine sprain.  Nevertheless, 
the July 1975 service examination prior to discharge showed 
that the veteran's neck and spine were evaluated as 
clinically normal.  In his contemporaneous medical history, 
the veteran complained of recurrent back pain and a cervical 
sprain of neck was noted to have occurred in April 1974.  
However, the examiner  noted that back pain referred to heavy 
lifting, but x-rays were negative.  Another service 
examination for enlistment in August 1976 showed again that 
the neck and spine were evaluated as clinically normal.  The 
veteran again described recurrent back pain and the same 
doctor's notation was given.  

The veteran was afforded a VA examination in December 1976.  
The examiner noted that the veteran was in a motor vehicle 
accident in 1974.  The examiner observed aching pain in the 
low back, but was silent with respect to any problems 
concerning the cervical spine. 

The first medical evidence of record of a cervical spine 
disability are June 1994 private hospital records, which 
showed that the veteran had cervical spondylosis and a 
ruptured disc of C5-6 on the left.   The records also showed 
that the veteran underwent an anterior cervical fusion of C5-
6.  

A May 2001 VA examination gave an impression of degenerative 
arthritis of the cervical spine with status post fusion of 
cervical spine in 1995 for ruptured disc with minimal 
continued neck and arm discomfort, stable.   Nevertheless, 
the examiner did not provide an etiological opinion.  

VA treatment records from May 2000 to June 2007 have also 
been associated with the claims file and reviewed.  The 
records showed continuing complaints of neck pain.  A March 
2002 VA x-ray showed no change solid anterior fusion C5-6; 
vertebral bodies were well-aligned; and minimal C6-7 
degenerative disc disease and small osteophytes.  A follow up 
May 2002 MRI showed degenerative disc disease at C4-5 with a 
posterior disc bulge that contacts with thecal sac with mild 
deformation; central stenosis at C4-5 and C6-7; bony fusion 
of C5-6; and large anterior spur off the C7 vertebral body 
with abundant soft tissue of uncertain significance just 
anterior to C7.  

Private treatment records also showed continuing complaints 
of chronic neck pain.  A private November 2002 
electrodiagnostic study showed changes consistent with a 
mild, chronic C7 radiculopathy.  A June 2003 private record 
showed status post anterior cervical disc fusion, C5-6, 
herniated nucleus pulposus, C4-5 and C6-7 with central neural 
foraminal stenosis, and left arm radiculopathy, improved.  A 
private July 2004 doctor's statement provided that the 
veteran had been treated for ongoing neck pain for a number 
of years.  The doctor stated that the veteran's neck disease 
had progressed to disc involvement and may ultimately require 
surgical intervention.  

Nevertheless, neither the VA nor private treatment records 
discussed above provide any sort of etiological opinion.  

At the February 2003 and January 2006 RO hearings, the 
veteran testified that he hurt is neck in service, which 
essentially led to his subsequent neck surgery in 1994.  
Essentially, he indicated that he continued to have neck pain 
from the time he injured his neck in service until the 
present.  

The veteran was afforded a VA examination in May 2007.  The 
claims file was reviewed.  After taking a thorough history 
from the veteran and examining the veteran, the examiner's 
impression was degenerative disc disease of the cervical 
spine with status post fusion procedure in 1994 with 
continued neck pain, bilateral arm radiation, and severe 
disability with progression.  A contemporaneous x-ray 
compared with the March 2002 x-ray, showed preserved cervical 
column alignment; degenerative changes C4 through C7; fusion 
of C5 and C6; and no great interval change.  The examiner 
noted that the veteran was in a motor vehicle accident 
sustaining a neck sprain in 1974.  The veteran improved 
somewhat with treatments, but stated that he had neck pain 
ever since.  The examiner observed that there was no 
diagnosis of a neck problem at the time of discharge from 
service or for the year immediately thereafter.  The 
veteran's symptoms regarding his neck became worse in 1993 
and he had follow up surgery in 1994.  The examiner opined 
that it was less likely than not that the current cervical 
disk problem was secondary to the neck sprain incurred in 
1974.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient.  

Thus, based on the medical evidence of record, the Board 
finds that service connection for cervical spine disability 
is not warranted.  The service examination prior to discharge 
showed no evidence of cervical spine disability.  Moreover, 
there is no medical evidence of arthritis within one year of 
service so the service incurrence of arthritis may not be 
presumed.  Significantly, the May 2007 VA examination, after 
reviewing the claims file and thoroughly examining the 
veteran, found that it was less likely than not the veteran's 
current cervical disk problem was related to the neck sprain 
incurred in service.  There is no other medical opinion to 
refute this finding.  

The Board acknowledges the veteran's statements and hearing 
testimony indicating that he has had neck pain since service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
neck pain since  service.  However, the Board does not 
believe that the veteran's current cervical spine disability 
is subject to lay diagnosis.  The veteran has not 
demonstrated that he has the expertise required to diagnose a 
degenerative disc disease of the cervical spine and link it 
to service.  While the veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
May 2007 VA medical opinion, which found no causal nexus 
between a current cervical spine disability and service.  

In sum, a preponderance of the evidence is against the 
veteran's claim for cervical spine disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

III.  Increased Rating for Diabetes Mellitus, Type II, with 
Hypertension

The present appeal also involves the veteran's claim that the 
severity of his service-connected diabetes mellitus, type II, 
with hypertension warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  Note (1) to Diagnostic Code 7913 directs 
adjudicators to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under this diagnostic code.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, a glucose 
tolerance is not necessary solely for rating purposes.

A July 2004 VA examination showed that the veteran had some 
control problems with his diabetes and was currently on three 
oral medications.  He also had some weight gain over the 
years in spite of already being overweight.  In October 2000, 
he weighed 249, in December 2001, he weighed 250, and at the 
examination, he weighed 253.  The veteran had no history of 
coronary artery disease.  A recent private stress test was 
normal.  Further, there was no retinopathy found at an April 
2004 VA eye examination.  He also had no history of renal 
insufficiency and no complaints of neuropathy.  On physical 
examination, blood pressure was 155/89.  In pertinent part, 
the examiner diagnosed the veteran with erectile dysfunction, 
secondary to diabetes mellitus.  The examiner also noted that 
with respect to his diabetes mellitus, type II, the current 
Hba1c was 7.5%, which indicated poor control.  However, the 
examiner observed that the had no history of neuropathy, 
nephropathy, retinopathy or coronary artery disease.  

The veteran was afforded another VA examination in February 
2005.  The claims file was not available for review.  The 
examiner noted that the veteran started insulin in January 
2005.  It appears that there was some confusion, and the 
veteran had stopped all of his oral medications.  Since then 
the veteran's blood sugar was running from 250 to 300; it was 
376 at the examination, 349 the day before, and 212 last 
week.  The veteran reported having polyuria, polydipsia and 
polyphagia along with weakness, fatigue and blurred vision.  
Since Saturday, he had some abdominal pains and nausea.  He 
followed a diet and exercised by walking.  His April 2003 eye 
examination showed no retinopathy.  The veteran had no 
hypoglycemic attacks.  The examiner noted that the veteran 
was on medication for his hypertension.  There was no prior 
history of stroke, seizure or epilepsy.  There was no 
coronary artery disease, myocardial infarction, congestive 
heart failure, irregularities or palpations of the heart.  He 
denied any peripheral vascular disease, renal disease, or 
proteinuria.  The veteran did have hyperlipidemia for which 
he was currently on medication.  His last urine test in 
January 2005 showed 100mg/dl of glucose, negative for 
protein, normal renal function, normal cholesterol, but 
triglycerides were 295 with normal LDL.  His hemoglobin A1C 
in January was 11.  He had no signs or symptoms of peripheral 
neuropathy of upper or lower extremities.  His weight was 255 
and his blood pressure was 140/90.  Neurological examination 
was completely intact.  The diagnoses was diabetes mellitus, 
type II, not controlled; erectile dysfunction, secondary to 
diabetes; hyperlipidemia, secondary to diabetes; 
hypertension, secondary to diabetes; and onychomycosis of the 
toenails, secondary to diabetes.  

VA and private treatment records showed continuing treatment 
of the veteran's diabetes and hypertension.  A September 2005 
VA treatment record showed that starting insulin was again 
discussed; however, the veteran resisted.  Nevertheless, a 
January 2005 record showed that the veteran was started on 
insulin.  VA treatment records showed that the veteran 
reported hypoglycemic events, but there was no showing of any 
hospitalizations due to these events.  Further, the veteran 
indicated that his activities had not changed due to his 
diabetes.  In fact, a December 2005 VA treatment record 
showed that regular physical activity was recommended.  
Importantly, with respect to the veteran's hypertension, 
treatment records do not show that the veteran's diastolic 
pressure was predominantly 100 or more, or that his systolic 
pressure was predominantly 160 or more.  

At the January 2006 RO hearing, the veteran stated that he 
was on insulin, a very controlled diet and oral medication 
for his diabetes.  The veteran also indicated that he was 
supposed to exercise per his physician.  However, an October 
2006 statement from the veteran indicated that he had daily 
regulation of his activities.  

The veteran was afforded another VA examination in February 
2006.  The veteran stated that he was on insulin that he took 
three times a day and oral medication.  He also indicated 
that he was on medication for his blood pressure, which was 
not controlled.  The veteran complained of numbness and 
tingling of his legs up to the level of his knees for one 
year and numbness and tingling of his hands for two years.  
The examiner also noted that the veteran had elevated 
cholesterol and the veteran's recent profile showed that he 
had impression metabolic syndrome as a secondary feature to 
his diabetes.  The veteran provided that he had erectile 
dysfunction for three years that had not been treated and 
numbness and tingling in his hands.  The veteran indicated 
that he had no history of heart disease, diabetic eye or 
kidney involvement.  On examination, blood pressure was 
140/86.  

The impression was diabetes mellitus, type II, insulin 
dependent, uncontrolled; hypertensive vascular disease, on 
medication with marginal control, secondary o diabetes; 
peripheral neuritis of the hands and legs and feet, secondary 
to diabetes; hypercholesterolemia with associated metabolic 
syndrome, secondary to diabetes; and erectile dysfunction, 
secondary to diabetes.  The examiner observed that the 
veteran did not give a history suggestive of hypoglycemia or 
acidosis.  His treatment included that of diet, insulin 
preparations and oral medications.  His weight was 259, which 
represented no change.  His diabetes did not restrict his 
activities.  The symptoms were those of numbness and tingling 
in his hands and of his feet.  He had no objective 
cardiovascular findings.  His heart examination was normal.  
The neurological findings were those of diminished tendon 
reflexes and sensation of the extremities.  An eye 
examination was considered not applicable.  He had no bowel 
or bladder impairment.  A PSA determination recently was .7 
and his BUN was 14 with creatinine of .9.  His recent fasting 
blood sugar was 151 and his hemoglobin A1C was 11.1.  An 
addendum to the examination stated that the corrected 
limitations incurred by this veteran with regard to his 
diabetes were just that he could only walk four or five 
blocks at a time.  He could not ride an exercise bike like he 
could.  His general level of vitality was quite reduced.  

A separate February 2006 VA examination report for peripheral 
nerves by the same examiner indicated that the veteran 
peripheral neuritis of the hands and legs interfered with the 
veteran daily activities in terms of weakness of grip, 
diminished sensation, and moderation of his ability to do any 
walking or an exercise bicycle.  

Significantly, an October 2006 private medical statement 
indicated that the veteran was an insulin dependent diabetic 
and that he was also on a restricted diabetic diet.  He 
further indicated the veteran also had daily activity 
regulations associated with his diabetic state.  

Based on the additional evidence concerning possible 
regulations of the veteran's activities, the veteran was 
afforded another VA examination in December 2006.  The claims 
file was reviewed.  The examiner noted that the veteran had 
no change in his diabetes.  He took oral medications and 
regular insulin with each meal.  His last hemoglobin was very 
elevated indicating poor control of his diabetes.  The 
veteran has had some hypoglycemic episodes as recently as 
this past weekend that occur in the a.m. when the veteran had 
not eaten.  The episodes responded to orange juice and food.  
The veteran had not been prescribed any activity restrictions 
due to his diabetes.  The veteran was claiming activity 
restrictions due to pain in his calves and feet when he tried 
to walk.  His walking distance was limited by to about one-
half block.  The examiner noted that the significant part of 
the veteran's history was that he had low back pain radiating 
down to both legs when walking and standing.  He reported 
cramping in his calves when walking as well as pain in the 
bottom of his feet and both ankles.  The veteran had a long 
history of moderate obesity.  He had not had any episodes of 
ketoacidosis.  His weight was slowly gained over the years.  
His weight was about 250 when his diabetes was diagnosed in 
2001 and was currently 266.  He had no history of heart 
disease and no eye or skin complaints.  His bowel and bladder 
function has been normal.  The examiner noted that the 
veteran was diagnosed with hypertension at the same time as 
he was diagnosed with diabetes and he was currently on 
medication for his hypertension.  However, his blood pressure 
control had been less than optimal.  The veteran had not had 
any renal failure, stroke or known heart disease.  The 
veteran was not employed and considered himself disabled 
because of his leg and pain in his feet.  His last job was 
driving a school bus.  On physical examination, the veteran's 
blood pressure readings were 151/85, 146/86 and 148/84.  

The impression was no regulation of activities due to 
diabetes, but rather the veteran's activity level had 
decreased significantly due to leg, ankle and foot pain and 
his symptoms were classic for lumbar spinal stenosis.  The 
examiner observed that the veteran's diabetes was currently 
poorly controlled with a hemogloblin A1C that was markedly 
elevated and glucosuria.  The examiner also provided that the 
veteran's hypertension was not secondary to his diabetes as 
they were diagnosed at the same time.  His hypertension was 
due to genetic factors and excessive weight gain.  His 
hypertension was also currently poorly controlled, but he had 
no known complications of his hypertension.      

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds this examination to be sufficient for rating purposes.  

Initially, the Board acknowledges that certain medical 
evidence of record suggests that the veteran has additional 
disabilities associated with his diabetes mellitus.  The 
October 2004 rating decision granted service connection for 
erectile dysfunction as secondary to the veteran's service-
connected diabetes mellitus.  Further, the August 2006 rating 
decision awarded service connection for peripheral neuritis 
of the bilateral upper and lower extremities associated with 
the veteran's service-connected diabetes.  As an appeal has 
not been initiated by the veteran with respect to these 
awards, these issues are not currently before the Board. 

Based on the medical evidence of record, a higher disability 
rating in excess of 20 percent for the veteran's diabetes 
mellitus, type II, with hypertension is not warranted.  
Significantly, although the veteran's diabetes requires 
insulin and a restricted diet, there is no medical evidence 
that regulation of activities has been prescribed by a 
medical doctor.  The Board recognizes that the veteran has 
indicated that his activities have to be regulated.  Further, 
the October 2006 private medical statement and the February 
2006 VA examination also indicated that the veteran's 
activities were regulated or limited due to his diabetes.  
However, this evidence merely shows that the veteran is 
unable to do certain activities, but does not show that a 
doctor has actually regulated his activities.  On the 
contrary, it appears that the veteran's VA primary care 
physician has recommended exercise and physical activity to 
the veteran.  Further, this evidence has minimal probative 
value when weighed against the December 2006 VA examination.  
The December 2006 VA examiner reviewed the claims file and 
thoroughly examined the veteran to specifically offer an 
opinion with respect to whether regulation of the veteran's 
activities was necessary due to the veteran's diabetes.  The 
examiner found that the veteran's activities were not 
restricted by his diabetes, but rather by his low back 
disability.  Moreover, the February 2006 VA examiner appeared 
to indicate that the veteran's restrictions for his daily 
activities were due to his peripheral neuritis.  Thus, to 
award a higher rating for the veteran's diabetes mellitus for 
limitations associated with other service-connected 
disabilities, in particular, his peripheral neuritis and low 
back disability, for which the veteran is already being 
compensated, would result in pyramiding, the evaluation of 
the same disability under various diagnoses, which is to be 
avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Thus, the preponderance of the evidence is 
against a finding that the veteran must regulate his 
activities due to his diabetes, which is required to warrant 
a higher 40 percent rating.  

Further, although recently the veteran has reported 
hypoglycemic episodes, the medical evidence of record does 
not show that he has been hospitalized due to episodes of 
ketoacidosis or hypoglycemic reactions, nor does he visit a 
diabetic care provider at least twice a month or more so as 
to warrant a higher 60 percent or 100 percent disability 
rating.  

Moreover, as noted above, any associated compensable 
complications have already been evaluated separately.  
Further, there has been no showing that the veteran's 
hypertension warrants a compensable rating.  Diastolic 
pressure has not predominantly been 100 or more, and systolic 
pressure has not been predominantly 160 or more to warrant a 
10 percent rating under Diagnostic Code 7101 for hypertensive 
vascular disease.  38 C.F.R. § 4.104.  

In sum, with the exception of the disabilities that have been 
assigned separate ratings, the veteran current symptoms 
associated with his diabetes are adequately contemplated in 
the current 20 percent disability rating.  Thus, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes mellitus, type II, with 
hypertension.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The claim for entitlement to service connection for cervical 
spine disability is reopened.  However, entitlement to 
service connection for cervical spine disability is not 
warranted.  Further, a rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus, type II, with 
hypertension is not warranted.  To that extent, the appeal is 
denied. 




REMAND

The current appeal also involves the issues of increased 
ratings for the veteran's service-connected right ankle 
sprain, bilateral ingrown toenails and dermatitis of the 
groin.  While the veteran has received VCAA letters 
pertaining to an increased rating for diabetes mellitus as 
well as numerous service connection issues, it does not 
appear that the veteran has received sufficient VCAA notice 
informing him of the information and evidence necessary to 
substantiate these increased rating issues on appeal.  
Rather, it appears that the VCAA notices, which were sent in 
March 2001 and August 2004 in response to the claims for 
increased rating submitted by the veteran, treated these 
issues as service connection claims rather than claims for 
increased ratings.  Thus, in order to comply with the VCAA, 
the RO should send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect 
to these issues.  Further, as previously stated in the 
analysis part of this decision, during the pendency of this 
appeal, the Court issued decisions in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  The VCAA notice should also 
comply with these Court decisions.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) with respect to the issues of 
increased ratings for right ankle sprain, 
bilateral ingrown toenails and dermatitis 
of the groin.  The veteran should be 
advised to submit any pertinent evidence 
in his possession.  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the issues on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

Moreover, the VCAA notice should also 
include: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements 
needed for an increased rating if the 
Diagnostic Code contains rating criteria 
that would not be satisfied by 
demonstrating only a general worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


